Citation Nr: 0106252	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  94-13 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with private 
treatment rendered from October 9, 1992, through November 30, 
1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years until his 
retirement in March 1972  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1993 decision of the Department of Veterans 
Affairs (VA) Medical Center in San Juan, Puerto Rico (VAMC).

It is unclear whether the appellant is claiming an increased 
rating for the veteran's service connected low back disorder.  
This matter is referred to the RO for appropriate action.  


FINDING OF FACT

Private medical treatment rendered from October 9, 1992, 
through November 30, 1992, was in preference to treatment at 
a VA facility and was not rendered for a medical emergency.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with private 
treatment rendered from October 9, 1992, through November 30, 
1992, have not been met.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, the veteran's spouse, is claiming payment or 
reimbursement for medical expenses incurred as a result of 
treatment that the veteran received from October 9, 1992, 
through November 30, 1992. 

Of record are statements and bills from private facilities 
which show treatment for severe "Spondylo arthritis" with 
disc disease on several occasion beginning on October 9, 1992 
and ending on November 30, 1992.

In April 1993, Dr. V. submitted a statement indicating that 
the veteran had visited his office on October 9, 1992, with 
complaints of severe low back pain that impaired his capacity 
to walk, sit down, stand up and care for himself unassisted.  
It was noted that the veteran had been receiving treatment at 
the VAMC, which included physical therapy and muscle 
relaxants.  He had had minimal improvement from this 
treatment.  It was noted that the veteran required assistance 
to walk, sit or stand.  He had severely limited range of 
motion of the back.  The veteran was treated with a change in 
medication.  

Dr. V. indicated that the veteran had come to his office 
because of the severity of the condition, which rendered him 
unable to travel to the nearest VA facility.  The diagnoses 
were post laminectomy syndrome; acute episodes of 
osteoarthritis and spondyloarthritis; and paraspinous 
fibrosis, with fibromyalgia syndrome.  

In March 1993 the VA Medical Administration Service 
determined that the services rendered for the time period in 
question were not for an emergency and VA medical facilities 
were available.

A hearing was conducted at in December 1994.  At that time, 
the appellant testified that she had brought the veteran to 
the private physician because he was in severe pain that was 
not relieved by sitting or lying down.  She stated that she 
had attempted to obtain treatment at the local VA outpatient 
clinic, but the treatment was not sufficient to adequately 
treat the veteran's symptoms.  She had hoped thatthey would 
send the veteran to the facility in San Juan but they only 
gave the veteran pills.

She further asserted that, at least, the first visit to Dr. 
V. should be considered to be emergent in nature and paid by 
VA.  

Analysis

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability;

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991); 38 C.F.R. § 17.120 (2000).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2000).  

Service connection is currently in effect for organic brain 
syndrome, rated 100 percent disabling; bilateral hearing 
loss, rated 20 percent disabling; residuals of a laminectomy, 
rated 20 percent disabling; and malaria, rated 
noncompensable.  The veteran has been rated incompetent since 
1981.  

In her hearing testimony, the appellant clearly indicated 
that she sought treatment from Dr. Vincenty because she was 
unhappy with the treatment that her husband had been 
receiving at the VA outpatient clinic.  Although it was 
indicated that the veteran was treated due to severe pain, 
there is nothing in the record to indicate that a medical 
emergency existed.  

While this is particularly true of the subsequent visits, 
even the initial visit in October 1992 is not shown to be of 
such nature that the veteran's life was in danger.  Under 
these circumstances, it appears that the private treatment 
was elected in preference to treatment at the VA facility.  
Therefore, payment is prohibited and the claim must be 
denied.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that all pertinent records are on file and the 
appellant has been informed of the requirements for 
reimbursement or payment, and she hass been provided a 
hearing.  Accordingly, the Board finds that the veteran has 
not been prejudiced by this decision.  Bernard v. Brown, 4 
Vet.App. 384 (1993).



ORDER



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

